DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 07/07/2022. Claims 8,14 and 24-29 are presently pending and are presented for examination. Claims 9-13 and 15-23 have been cancelled. Claims 24-29 have been added. Claims 8 and 14 have been amended. 
Reply to Remarks
Applicant’s amendments, see Pages 8 of the Applicant's Remarks, filed 07/07/2022, with respect to the objection to the drawings have been fully considered and are persuasive. The objection has been withdrawn.
Applicant’s amendments, see Pages 9-15 of the Applicant's Remarks, filed 07/07/2022, with respect to the rejection(s) of claim(s) 8 and 14 under § 101 have been fully considered and are not persuasive. The Claims continue to be directed towards mental processes that assign users to a vehicle based on the time delay caused by their rideshare and do not involve control of the vehicle. The transmission of routing information to users or drivers to view is similar to displaying information, which is a form of insignificant extra-solution activity and does not positively limit the claim to clear vehicle control. 
Applicant’s arguments, see Pages 15-16 of the Applicant's Remarks, filed 06/15/2022, with respect to the rejection(s) of claim(s) 8, and 14 under § 103 have been fully considered and are not persuasive. Applicant has argued that the prior art of record of Fujimoto does not disclose that “the alternative boarding location or the alternative deboarding location for one or more of the first and second users is a boarding location or a deboarding location through which the shared vehicle passes first on the delayed portion of the first travel route”. Examiner respectfully disagrees. 
The Applicant’s construct of “passes first” attempts to improperly limit the term to one particular disclosed embodiment in which the boarding or un-boarding location of a first or second user is changed to a position that the vehicle will pass earlier that the original point. However, the specification at paragraphs 113 and 116, as well as Figure 10A, illustrates that not just two passengers but three whose original destination or pickup location is altered to a location further away such that the vehicle’s route is shorter or that the vehicle does not need to engage in a backtracking action. The applied Rakah reference meets this definition because it discloses in paragraphs 298 and 299, as well as Figures 13E and F, that the original pickup and drop-off locations for at least three users have been moved away from their original desired locations to reduce the vehicle travel time or avoid a backtracking action. Such route changes can be caused by traffic or additional passengers as illustrated by Rakah in paragraphs 286 and 384. Therefore, Rakah does teach passing the alternate boarding or deboarding location first as the original desired pickup/drop-off locations of the riders were altered due to traffic, to minimize the travel time, and prevent backtracking.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8, 14, and 24-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 8
Step 1: The claim is directed to a process as it recites (a shared vehicle management method).
Step 2 Prong A: The claim is directed to an abstract idea of a mental process. The claim recites the limitations (assigning the first user to the shared vehicle), (assigning the second user to the shared vehicle), (calculating a first travel route). These limitations as drafted are a simple process that under their broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The human mind can practically make a selection from a range of options. These determinations are concepts that can be performed in the human mind as judgments. The
nominal recitation of the server does not take the limitations out of the mental process grouping.
Thus, the claim recites a mental process which is an abstract idea.
Step 2 Prong B: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) a server (2) receiving information of a first desired condition (3) sending information. The recited server is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. Further, the instruction to receive information is also recited at a high level of generality (i.e., as a general means of receiving information of a first desired condition), and amounts to mere data gathering, which is a form of insignificant extra-solution. Further, the instruction to send information to the users is also recited at a high level of generality (i.e., as a general means of sending information), and is similar to displaying information, which is a form of insignificant extra-solution activity.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The use of
generic computer components to execute a program is well-understood and conventional. Further
the mere collection or receipt of data to be used by a computer program is also well understood
and conventional. The server, data transmission and collection are well-understood, routine
and conventional in the art, as indicated in the following rejections under 103. For these reasons,
claim 8 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an
inventive concept.
As per claim 14
Step 1: The claim is directed to an apparatus as it recites (a shared vehicle management
apparatus).
Step 2 Prong A: The claim is directed to an abstract idea of a mental process. The claim recites the limitations (assign the first user to the shared vehicle), (assign the second user to the shared vehicle), (calculate a first travel route). These limitations as drafted are a simple process that under their broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The human mind can practically make a selection from a range of options. These determinations are concepts that can be performed in the human mind as judgments. The
nominal recitation of the server does not take the limitations out of the mental process grouping.
Thus, the claim recites a mental process which is an abstract idea.
Step 2 Prong B: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) a server (2) receive information of a first desired condition (3) send information. The recited server is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. Further, the instruction to receive information is also recited at a high level of generality (i.e., as a general means of receiving information of a first desired condition), and amounts to mere data gathering, which is a form of insignificant extra-solution. Further, the instruction to send information to the users is also recited at a high level of generality (i.e., as a general means of sending information), and is similar to displaying information, which is a form of insignificant extra-solution activity.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The use of
generic computer components to execute a program is well-understood and conventional. Further
the mere collection or receipt of data to be used by a computer program is also well understood
and conventional. The server, data transmission and collection are well-understood, routine
and conventional in the art, as indicated in the following rejections under 103. For these reasons,
claim 14 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an
inventive concept.
As per claims 24-26
These method claims further define the abstract ideas of the mental processes illustrated in claim 8, they do not recite any additional elements or other limitations that transform the routing determinations based on the occupants’ pickup/drop-off locations and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claims 27-29
There apparatus claims further define the abstract ideas of the mental processes illustrated in claim 14, they do not recite any additional elements or other limitations that transform the routing determinations based on the occupants’ pickup/drop-off locations and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 14, and 24-29 are rejected under 35 U.S.C. § 103 as being unpatentable over Rakah et al, US-2018/0211124-A1, and in view of Fowe, US 2016/0349067 A1, hereinafter referred to as Rakah and Fowe, respectively.
As per claim 8
Rakah discloses [a] shared vehicle management method (Embodiments consistent with
the present disclosure provide systems and methods for vehicle ridesharing and for managing a
fleet of ridesharing vehicles – Rakah ¶4), for managing a shared vehicle using a server and a communication device (a ridesharing management server 150 - Rakah Fig 1 and ¶79), the shared vehicle management method comprising (Embodiments consistent with the present disclosure provide systems and methods for vehicle ridesharing and for managing a fleet of ridesharing vehicles – Rakah ¶4): receiving information of a first desired condition through the communication device, the first desired condition comprising a boarding location or a deboarding location (a ridesharing management system may receive a first ride request from a first user. The first ride request may include a starting point and a desired destination… receive a second ride request from a second user, for example, while the first user is still in the vehicle. The second ride request may include a second starting point and a second desired destination -– Rakah ¶75 and ¶76), and an acceptable delay time for a first user (Ride service parameters refer to user preference parameters regarding a vehicle ridesharing service, for example, a maximum walking distance from the starting point to a pick-up location, a maximum walking distance from a drop-off location to a desired destination, a total maximum walking distance involved in a ride, a maximum number of subsequent pick-ups, maximum delay of arrival/detour incurred by subsequent pick-ups during a ride, and a selection whether to permit toll road usage during the ride, etc. -– Rakah ¶117); assigning the first user to the shared vehicle (server 150 may assign, to ridesharing vehicles already transporting users, additional users for simultaneous transportation in the ridesharing vehicles - Rakah ¶167), based on the first desired condition (For example, route module 1220 may assign the first user and the second user to the first ridesharing vehicle based on the closeness of a starting point and/or the pick-up location of the first user to a starting point… - Rakah ¶279);
assigning a second user to the shared vehicle based on the first desired condition and a second desired condition, the second desired condition comprising a boarding location, a deboarding location (a ridesharing management system may receive a first ride request from a first user. The first ride request may include a starting point and a desired destination… receive a second ride request from a second user, for example, while the first user is still in the vehicle. The second ride request may include a second starting point and a second desired destination -– Rakah ¶75 and ¶76), and an acceptable delay time for the second user (Ride service parameters refer to user preference parameters regarding a vehicle ridesharing service, for example, a maximum walking distance from the starting point to a pick-up location, a maximum walking distance from a drop-off location to a desired destination, a total maximum walking distance involved in a ride, a maximum number of subsequent pick-ups, maximum delay of arrival/detour incurred by subsequent pick-ups during a ride, and a selection whether to permit toll road usage during the ride, etc. -– Rakah ¶117); 
calculating a first travel route (Route module 1220 may also generate a route to the first ridesharing vehicle for picking up and dropping off each of the first user and the second user – Rakah ¶280), and a first required time (For example, mobile communications devices 120 may be configured to calculate estimate pick-up and drop-off times based on a certain ride request - Rakah ¶110), on the basis of the first desired condition and the second desired condition (Additional or alternative factors may be considered by route module 1220 when assignment the users to the first ridesharing vehicle. For example, route module 1220 may assign the first user and the second user to the first ridesharing vehicle based on the closeness of a starting point and/or the pick-up location of the first user to a starting point, the pick-up location, the desired destination, and/or a drop-off location of the second user, the closeness of the desired destination and/or a drop-off location of the first user to a starting point, the pick-up location, the desired destination, and/or a drop-off location of the second user, overlap between a first predicted route from the pick-up location of the first user to the desired destination of the first user and a second predicted route from the pick-up location of the second user to the desired destination of the second user, or the like. –Rakah ¶279), the first travel route being a route for the shared vehicle to travel wherein the first required time corresponding to the travel time of the first user along the first travel route (Arrival time module 1230 may calculate a first expected arrival time of the first ridesharing vehicle at one or more pick-up locations, calculate estimate pick-up and drop-off times – Rakah ¶288); and a second travel time corresponding to the travel time of the second user along the first travel route (Traffic data may include historical traffic data and real-time traffic data regarding a certain geographical region, and may be used to, for example, calculate estimate pick-up and drop-off times, and determine an optimal route for a particular ride – Rakah ¶85), 
when, while the shared vehicle is traveling along the first travel route, the first travel time is delayed beyond the acceptable delay time for the first user or the second travel time is delayed beyond the acceptable delay time for the second user due to a delayed portion of the first travel route, calculating a second travel route and a second required time, and (Additionally or alternatively, route module 1220 may change at least one pick-up location and/or drop-off location of at least one of (or each of) the first, second, and third users if route module 1220 determines that such a change would further optimize the generated route for the ridesharing vehicle, Further, method 2000 includes a query as to whether a rerouting condition has been met at block 2016. The rerouting condition may be any factor that renders the current route of the ridesharing vehicle more or less desirable at a given point in time. For example, the rerouting condition may be a traffic report, identified construction, road hazard, weather alert, imminent expected demand in a nearby area, user request for an expedited ride, driver request to stop driving, etc. If the rerouting condition is met, the ridesharing vehicle may be redirected to an alternate route at block 2020 – Rakah ¶286 & ¶384), 
sending information from the communication device to a terminal of the first user and a terminal of the second user of the second travel route (At step 415, ridesharing management server 150 may send a first message to a user device associated with the first user, which is, in this example, user device 120A. The first message may be configured to cause an indication of the calculated first estimated pick-up time to appear on a display of user device 120A. The message may appear in different formats, for example, a text message including the estimated pick-up time, an audio message, or an image, the specific implementation of which are not limited by the disclosed embodiments herein. – Rakah Fig 4A (415) & Fig 4B (424) + ¶130);
wherein the alternative boarding location or the alternative deboarding location for one or more of the first and second users is a boarding location or a deboarding location through which the shared vehicle passes first on the delayed portion of the first travel route (FIG. 13E illustrates an example 1340 of scheduling picking up a third user before dropping off a first user. Moreover, in the example of FIG. 13E, a third pick-up location of the third user is sub-optimized to minimize a total travel time of the first and second users., FIG. 13F illustrates an example 1350 of scheduling picking up a third user before dropping off a first user. Moreover, in the example of FIG. 13F, a drop-off location of the first user is sub-optimized to minimize a total waiting time of the third user. – Rakah Fig 13E/F + ¶298 & ¶299).
However, Rakah does not explicitly disclose wherein the second travel route comprises an alternative boarding location or an alternative deboarding location for one or more of the first and second users.
However, Fowe teaches wherein the second travel route comprises an alternative boarding location or an alternative deboarding location for one or more of the first and second users (many incidents may lead to a route being altered… the server 125 may generate alternative routes to each destination… In some embodiments, a singular passenger has control over the re-routing decisions, The rider destination hierarchy also controls which passenger makes decisions regarding route or destination changes, or controls how multiple passengers are prioritized to make route and/or destination changes… first in first out (FIFO) - Fowe ¶52 and ¶30 (in the instance the routing is set to first in first out and the first passenger has highest priority, the first passenger could alter the destination for the second passenger to ensure that any changes resulting from traffic did not delay their arrival to their destination)).
Rakah discloses a rideshare management method and system where multiple vehicles and
passengers are matched together based on the data they provide to deposit them at multiple destinations and alter their routing based on traffic conditions. Fowe teaches a rideshare
cooperation method where the order in which the users are picked up and dropped off are
according to the priority of the users and where the user with the highest priority is offered
privileges such as unilaterally altering the route or the destination for themselves and others.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Rakah, a rideshare management method
and system where multiple vehicles and passengers are matched together based on the data they
provide to deposit them at multiple destinations and alter their routing based on traffic conditions
by rideshare cooperation method where the user with the highest priority is offered privileges
such as unilaterally altering the route or the destination for themselves and others, as taught by
Fowe, to ensure that the first passenger has routing priority over the second passenger and makes it to their destination without delay.
As per claim 14
Rakah discloses [a] shared vehicle management method (Embodiments consistent with
the present disclosure provide systems and methods for vehicle ridesharing and for managing a
fleet of ridesharing vehicles – Rakah ¶4), for managing a shared vehicle using a server and a communication device (a ridesharing management server 150 - Rakah Fig 1 and ¶79), the shared vehicle management method comprising (Embodiments consistent with the present disclosure provide systems and methods for vehicle ridesharing and for managing a fleet of ridesharing vehicles – Rakah ¶4): receive information of a first desired condition through the communication device, the first desired condition comprising a boarding location or a deboarding location (a ridesharing management system may receive a first ride request from a first user. The first ride request may include a starting point and a desired destination… receive a second ride request from a second user, for example, while the first user is still in the vehicle. The second ride request may include a second starting point and a second desired destination -– Rakah ¶75 and ¶76), and an acceptable delay time for a first user (Ride service parameters refer to user preference parameters regarding a vehicle ridesharing service, for example, a maximum walking distance from the starting point to a pick-up location, a maximum walking distance from a drop-off location to a desired destination, a total maximum walking distance involved in a ride, a maximum number of subsequent pick-ups, maximum delay of arrival/detour incurred by subsequent pick-ups during a ride, and a selection whether to permit toll road usage during the ride, etc. -– Rakah ¶117); assign the first user to the shared vehicle (server 150 may assign, to ridesharing vehicles already transporting users, additional users for simultaneous transportation in the ridesharing vehicles - Rakah ¶167), based on the first desired condition (For example, route module 1220 may assign the first user and the second user to the first ridesharing vehicle based on the closeness of a starting point and/or the pick-up location of the first user to a starting point… - Rakah ¶279);
assign a second user to the shared vehicle based on the first desired condition and a second desired condition, the second desired condition comprising a boarding location, a deboarding location (a ridesharing management system may receive a first ride request from a first user. The first ride request may include a starting point and a desired destination… receive a second ride request from a second user, for example, while the first user is still in the vehicle. The second ride request may include a second starting point and a second desired destination -– Rakah ¶75 and ¶76), and an acceptable delay time for the second user (Ride service parameters refer to user preference parameters regarding a vehicle ridesharing service, for example, a maximum walking distance from the starting point to a pick-up location, a maximum walking distance from a drop-off location to a desired destination, a total maximum walking distance involved in a ride, a maximum number of subsequent pick-ups, maximum delay of arrival/detour incurred by subsequent pick-ups during a ride, and a selection whether to permit toll road usage during the ride, etc. -– Rakah ¶117); 
calculate a first travel route (Route module 1220 may also generate a route to the first ridesharing vehicle for picking up and dropping off each of the first user and the second user – Rakah ¶280) and a first required time (For example, mobile communications devices 120 may be configured to calculate estimate pick-up and drop-off times based on a certain ride request - Rakah ¶110), on the basis of the first desired condition and the second desired condition (Additional or alternative factors may be considered by route module 1220 when assignment the users to the first ridesharing vehicle. For example, route module 1220 may assign the first user and the second user to the first ridesharing vehicle based on the closeness of a starting point and/or the pick-up location of the first user to a starting point, the pick-up location, the desired destination, and/or a drop-off location of the second user, the closeness of the desired destination and/or a drop-off location of the first user to a starting point, the pick-up location, the desired destination, and/or a drop-off location of the second user, overlap between a first predicted route from the pick-up location of the first user to the desired destination of the first user and a second predicted route from the pick-up location of the second user to the desired destination of the second user, or the like. –Rakah ¶279), the first travel route being a route for the shared vehicle to travel wherein the first required time corresponding to the travel time of the first user along the first travel route (Arrival time module 1230 may calculate a first expected arrival time of the first ridesharing vehicle at one or more pick-up locations, calculate estimate pick-up and drop-off times – Rakah ¶288); and a second travel time corresponding to the travel time of the second user along the first travel route (Traffic data may include historical traffic data and real-time traffic data regarding a certain geographical region, and may be used to, for example, calculate estimate pick-up and drop-off times, and determine an optimal route for a particular ride – Rakah ¶85), 
when, while the shared vehicle is traveling along the first travel route, the first travel time is delayed beyond the acceptable delay time for the first user or the second travel time is delayed beyond the acceptable delay time for the second user due to a delayed portion of the first travel route, calculating a second travel route and a second required time, and (Additionally or alternatively, route module 1220 may change at least one pick-up location and/or drop-off location of at least one of (or each of) the first, second, and third users if route module 1220 determines that such a change would further optimize the generated route for the ridesharing vehicle, Further, method 2000 includes a query as to whether a rerouting condition has been met at block 2016. The rerouting condition may be any factor that renders the current route of the ridesharing vehicle more or less desirable at a given point in time. For example, the rerouting condition may be a traffic report, identified construction, road hazard, weather alert, imminent expected demand in a nearby area, user request for an expedited ride, driver request to stop driving, etc. If the rerouting condition is met, the ridesharing vehicle may be redirected to an alternate route at block 2020 – Rakah ¶286 & ¶384), 
send information from the communication device to a terminal of the first user and a terminal of the second user of the second travel route (At step 415, ridesharing management server 150 may send a first message to a user device associated with the first user, which is, in this example, user device 120A. The first message may be configured to cause an indication of the calculated first estimated pick-up time to appear on a display of user device 120A. The message may appear in different formats, for example, a text message including the estimated pick-up time, an audio message, or an image, the specific implementation of which are not limited by the disclosed embodiments herein. – Rakah Fig 4A (415) & Fig 4B (424) + ¶130);
wherein the alternative boarding location or the alternative deboarding location for one or more of the first and second users is a boarding location or a deboarding location through which the shared vehicle passes first on the delayed portion of the first travel route (FIG. 13E illustrates an example 1340 of scheduling picking up a third user before dropping off a first user. Moreover, in the example of FIG. 13E, a third pick-up location of the third user is sub-optimized to minimize a total travel time of the first and second users., FIG. 13F illustrates an example 1350 of scheduling picking up a third user before dropping off a first user. Moreover, in the example of FIG. 13F, a drop-off location of the first user is sub-optimized to minimize a total waiting time of the third user. – Rakah Fig 13E/F + ¶298 & ¶299).
However, Rakah does not explicitly disclose wherein the second travel route comprises an alternative boarding location or an alternative deboarding location for one or more of the first and second users.
However, Fowe teaches wherein the second travel route comprises an alternative boarding location or an alternative deboarding location for one or more of the first and second users (many incidents may lead to a route being altered… the server 125 may generate alternative routes to each destination… In some embodiments, a singular passenger has control over the re-routing decisions, The rider destination hierarchy also controls which passenger makes decisions regarding route or destination changes, or controls how multiple passengers are prioritized to make route and/or destination changes… first in first out (FIFO) - Fowe ¶52 and ¶30 (in the instance the routing is set to first in first out and the first passenger has highest priority, the first passenger could alter the destination for the second passenger to ensure that any changes resulting from traffic did not delay their arrival to their destination)).
Rakah discloses a rideshare management method and system where multiple vehicles and
passengers are matched together based on the data they provide to deposit them at multiple destinations and alter their routing based on traffic conditions. Fowe teaches a rideshare
cooperation method where the order in which the users are picked up and dropped off are
according to the priority of the users and where the user with the highest priority is offered
privileges such as unilaterally altering the route or the destination for themselves and others.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Rakah, a rideshare management method
and system where multiple vehicles and passengers are matched together based on the data they
provide to deposit them at multiple destinations and alter their routing based on traffic conditions
by rideshare cooperation method where the user with the highest priority is offered privileges
such as unilaterally altering the route or the destination for themselves and others, as taught by
Fowe, to ensure that the first passenger has routing priority over the second passenger and makes it to their destination without delay.
As per claim 24
Rakah further discloses wherein the second required time comprises a third travel time corresponding to the travel time of the first user along the second travel route and a fourth travel time corresponding to the travel time of the second user along the second travel route (The reduced-backtracking route is a route in which unnecessary navigation maneuvers (e.g., U-turns, three consecutive left turns, three consecutive right turns, and more) are avoided compared to alternative driving routes. – Rakah Fig 22/23 + ¶395).
As per claim 25
Rakah further discloses wherein the third travel time is not delayed beyond the acceptable delay time of the first user and the fourth travel time is not delayed beyond the acceptable delay time of the second user (Ride service parameters refer to user preference parameters regarding a vehicle ridesharing service, for example, a maximum walking distance from the starting point to a pick-up location, a maximum walking distance from a drop-off location to a desired destination, a total maximum walking distance involved in a ride, a maximum number of subsequent pick-ups, maximum delay of arrival/detour incurred by subsequent pick-ups during a ride, and a selection whether to permit toll road usage during the ride, etc., The reduced-backtracking route is a route in which unnecessary navigation maneuvers (e.g., U-turns, three consecutive left turns, three consecutive right turns, and more) are avoided compared to alternative driving routes. – Rakah Fig 22/23 + ¶117 & ¶395).
As per claim 26
Rakah further discloses wherein the first user is a user who boards the shared vehicle earlier than the second user (a vehicle may receive a second ride request after picking up the first user, and drop-off the first user before dropping off the second user – Rakah Fig 5 + ¶148).
As per claim 27
Rakah further discloses wherein the second required time comprises a third travel time corresponding to the travel time of the first user along the second travel route and a fourth travel time corresponding to the travel time of the second user along the second travel route (The reduced-backtracking route is a route in which unnecessary navigation maneuvers (e.g., U-turns, three consecutive left turns, three consecutive right turns, and more) are avoided compared to alternative driving routes. – Rakah Fig 22/23 + ¶395).
As per claim 28
Rakah further discloses wherein the third travel time is not delayed beyond the acceptable delay time of the first user and the fourth travel time is not delayed beyond the acceptable delay time of the second user (Ride service parameters refer to user preference parameters regarding a vehicle ridesharing service, for example, a maximum walking distance from the starting point to a pick-up location, a maximum walking distance from a drop-off location to a desired destination, a total maximum walking distance involved in a ride, a maximum number of subsequent pick-ups, maximum delay of arrival/detour incurred by subsequent pick-ups during a ride, and a selection whether to permit toll road usage during the ride, etc., The reduced-backtracking route is a route in which unnecessary navigation maneuvers (e.g., U-turns, three consecutive left turns, three consecutive right turns, and more) are avoided compared to alternative driving routes. – Rakah Fig 22/23 + ¶117 & ¶395).
As per claim 29
Rakah further discloses wherein the first user is a user who boards the shared vehicle earlier than the second user (a vehicle may receive a second ride request after picking up the first user, and drop-off the first user before dropping off the second user – Rakah Fig 5 + ¶148).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668